Citation Nr: 1221514	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  03-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, in pertinent part, denied the Veteran's petition to reopen his claim for service connection for diabetes mellitus. The RO in Winston-Salem, North Carolina currently has original jurisdiction over the Veteran's claim. 

In January 2004, the Veteran testified before a Decision Review Officer (DRO) at the RO. In March 2005, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing. Transcripts of these hearings have been associated with the Veteran's claims folder. 

In a June 2005 decision, the Board through the prior VLJ in pertinent part, reopened the claim for service connection for diabetes mellitus and denied the claim on the merits. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In November 2007, the Court issued a Memorandum Decision that reversed the Board's decision to the extent it found that the Veteran did not have diabetes within one year of his separation from service. The portion of the Board's June 2005 decision that denied service connection for diabetes was vacated and remanded for additional proceedings consistent with the Court's decision. 

In September 2008, the Board obtained an independent medical examiner's (IME) opinion. See 38 U.S.C.A. § 7109 (West 2002). 

In a December 2008 decision, the Board through the previously-assigned VLJ denied service connection for diabetes mellitus. The Veteran again appealed the Board's decision to the Court. In September 2010, the Court issued a Memorandum Decision vacating the Board's December 2008 decision and remanding the claim for proceedings consistent with its decision. 

In March 2011, the Board obtained a new IME opinion. 

The Veteran's claim was again denied by the Board through the previously-assigned VLJ in an April 2011 decision. The Veteran again appealed the Board's decision to the Court. The Veteran and VA through the Office of General Counsel filed a Joint Motion for Remand. In an October 2011 order, the Court vacated the Board's April 2011 decision and remanded the matter for readjudication in light of the Joint Motion.

The previously-assigned VLJ who conducted the March 2005 hearing retired from the Board. In December 2011, the Board sent the Veteran a letter offering him another hearing before a different VLJ. See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011) (the Board member who conducts the hearing will participate in making the final determination of the claim). The Veteran responded in the same month that he did not want another hearing, and asked the Board to consider the case on the evidence of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In June 2005, December 2008, and April 2011, the Board observed that the Veteran had raised the issue of entitlement to an effective date earlier than December 13, 2002 for an increased rating award for migraine headaches. THIS ISSUE HAS NOT BEEN ADJUDICATED, AND THE BOARD AGAIN REFERS IT TO THE RO FOR APPROPRIATE ACTION. 


FINDINGS OF FACT

1. By operation of order by the Court of Appeals for Veterans Claims, the Veteran's diabetes mellitus was developing within one year of discharge from active Naval service. 

2. With resolution of any factual doubt in the Veteran's favor, diabetes mellitus was manageable by a restricted diet within one year of his separation from service. 


CONCLUSIONS OF LAW

1. Under the law of the case doctrine, diabetes mellitus was developing within 12 months after the Veteran's separation from active Naval service. Chisem v. Brown, 8 Vet. App. 374 (1995).

2. By extending the benefit of the doubt to the Veteran, his diabetes mellitus is presumed to have been incurred in active duty. 38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet.App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

As the Board is granting the Veteran's claim in full, there can be no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Merits of the Claim

The Veteran seeks service connection for diabetes mellitus which he contends developed during his active duty service. See the February 2001 claim. Having carefully considered his contentions in light of the record and the applicable law, the Board will grant his appeal. Alemany v. Brown, 9 Vet.App. 518 (1996) (under the 'benefit-of-the-doubt' rule, where there exists 'an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter,' the claimant shall prevail upon the issue).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when such are manifested to a degree of 10 percent or more within one year from the date of separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). In order to warrant a 10 percent rating, the evidence must show that the diabetes mellitus is manageable by a restricted diet only. 38 C.F.R. § 4.120, Diagnostic Code 7913 (2011). 

The record reflects that the Veteran separated from active duty service in July 1979. The earliest diagnosis of diabetes mellitus contained in the claims folder is dated in  a June 1981 VA treatment record. 

Although the Veteran's original claim of service connection was denied in September 1981, in due course of development of his successful application to reopen his claim, the Veteran underwent a VA diabetes mellitus examination in February 2004. Among his observations as to the Veteran's subjectively-reported medical history, the VA examiner noted that as to the question of "[r]estricted diet, weight loss or gain since last exam," the examiner noted that the Veteran had reported "none." The examiner also recorded the Veteran's report that the Veteran had "gained weight in the last year." 

The examiner diagnosed the Veteran with diabetes mellitus type 2 with laboratory evidence of nephropathy. As to the question of whether the disorder was related to active Naval service, the examiner in relevant part stated:

"It is at least as likely as not that the diabetic condition was developing within 12 months after discharge and again though marked speculation is necessary. It is at least as likely as not that the condition was developing at this time."

Page 3, examination report dated February 24, 2004.

In June 2005, the Board reopened and denied the claim on its merits. In relevant part, and pertinent to the current granting of this benefit, it found the February 2004 VA examination not probative. The Board noted the examiner's opinion linking the Veteran's disorder was specifically based on "marked speculation," which is not a basis for a granting of a benefit by regulation. 38 C.F.R. § 3.102. 

In November 2007, the Court reversed the Board's factual finding to the extent that the Board found that the Veteran did not have diabetes mellitus within one year of his separation from service. In relevant part, the Court noted that the February 2004 VA examination report found that the Veteran's diabetes mellitus as least as likely as not developing within 12 months after service, in response to an inquiry by the Board; and that it was the only medical opinion of record and the Board did not return it to the examiner for clarification. See 38 C.F.R. § 4.2 (providing that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also D'Aries v. Peake, 22 Vet.App. 97 (2008) (holding that the benefit of the doubt doctrine is a legal construct to be applied by VA adjudicators when the evidence is approximately balanced, not by a medical professional in the rendering of medical opinions). 
 
 The Court remanded the Veteran's claim for the Board to determine whether the Veteran's diabetes was manifested to a degree of ten percent within one year of his separation from service. (November 2007 Memorandum Decision, page 3); see 
38 C.F.R. §§ 3.307(3) and 309(a)(providing in sum that diabetes mellitus is a "chronic disease" which may be granted service connection if manifested to a degree of ten percent or more within a year from the date of separation); 38 C.F.R. § 4.119, Diagnostic Code 7913 (providing that diabetes mellitus warrants a 10 percent rating when "manageable by restricted diet only"). 

Following the Court's decision, the Board obtained the opinion of a non-VA medical examiner in September 2008. A second such opinion was obtained in March 2011 following the Court's September 2010 Memorandum Decision. As both of these medical opinions determined that the Veteran's diabetes mellitus did not develop within one year of his separation from service, the opinions were found to be in violation of the Court's September 2010 Memorandum Decision and the October 2011 Joint Motion. As noted by the Court, given that it had reversed the Board's factual finding as to onset of the disorder, the Board "has no authority" to conclude that the Veteran's diabetes mellitus was not developing within the initial one year period following his separation from service, under the law of the case doctrine.  See the September 2010 Memorandum Decision, page 1, FN 1; Chisem, 10 Vet. App. at 527-28   (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case by a superior forum). 

Through the parties' joint motion for remand as directed by the Court in October 2011, the Board has been directed to obtain a third expert medical opinion which essentially must (1) be premised on the now-non-reviewable factual finding that the Veteran's diabetes mellitus was developing within the 12 month period after his discharge, and; (2) respond to the sole question of whether, given the non-reviewable factual finding, the Veteran's diabetes mellitus would have required a restricted diet for its management.

The evidence as to the Veteran's diet, dated from the time of the Veteran's separation in July 1979 to the time of diagnosis in June 1981, is virtually non-existent. The only evidence which reflects on this question is the mention by the February 2004 VA examiner that the Veteran had no restricted diet, but that the Veteran had "gained weight in the last year."

However, the notation of weight gain does not respond to the question of whether the Veteran's diet would have had to have been medically restricted, had developing diabetes then been known. Given the Court's now non-reviewable factual finding, it cannot be doubted that any competent medical professional would have advised the Veteran to avoid certain foods - the absence of such advice would have unquestionably constituted negligence. It is beyond factual cavil that the question of disease "management" would have included advice and measures to stop the worsening of this disorder. 

The Court has held that the Veteran had diabetes mellitus within one year of his separation from service, and the Veteran has submitted evidence indicating that diabetes is managed with meal planning. Given these findings, and according the Veteran the benefit of the doubt on this issue, the Board finds that the Veteran's diabetes was manifested to a degree of 10 percent within one year of his separation from service. 

Given the Court's factual finding which is the law of this individual case and the limited question presented in this appeal, the Board through the undersigned will accord the benefit of the doubt to the Veteran and grant service connection for diabetes mellitus. Chisem, supra.; 38 C.F.R. § 20.1303 (specifying that Board opinions are non-precedential, and the decision as to one appellant can have no precedential weight in the decision for a different Veteran). 

  
ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


